Title: 15 Monday.
From: Adams, John
To: 


       I sometimes, in my sprightly moments, consider my self, in my great Chair at School, as some Dictator at the head of a commonwealth. In this little State I can discover all the great Genius’s, all the surprizing actions and revolutions of the great World in miniature. I have severall renowned Generalls but 3 feet high, and several deep-projecting Politicians in peticoats. I have others catching and dissecting Flies, accumulating remarkable pebbles, cockle shells &c., with as ardent Curiosity as any Virtuoso in the royal society. Some rattle and Thunder out A, B, C, with as much Fire and impetuosity, as Alexander fought, and very often sit down and cry as heartily, upon being out spelt, as Cesar did, when at Alexanders sepulchre he recollected that the Macedonian Hero had conquered the World before his Age. At one Table sits Mr. Insipid foppling and fluttering, spinning his whirligig, or playing with his fingers as gaily and wittily as any frenchified coxcomb brandishes his Cane or rattles his snuff box. At another sitts the polemical Divine, plodding and wrangling in his mind about Adam’s fall in which we sinned all as his primmer has it. In short my little school like the great World, is made up of Kings, Politicians, Divines, L.D. LL.D.’s, Fops, Buffoons, Fidlers, Sycho­phants, Fools, Coxcombs, chimney sweepers, and every other Character drawn in History or seen in the World. Is it not then the highest Pleasure my Friend to preside in this little World, to bestow the proper applause upon virtuous and generous Actions, to blame and punish every vicious and contracted Trick, to wear out of the tender mind every thing that is mean and little, and fire the new born soul with a noble ardor and Emulation. The World affords no greater Pleasure. Let others waste the bloom of Life, at the Card or biliard Table, among rakes and fools, and when their minds are sufficiently fretted with losses, and inflamed by Wine, ramble through the Streets, assaulting innocent People, breaking Windows or debauching young Girls. I envy not their exalted happiness. I had rather sit in school and consider which of my pupils will turn out in his future Life, a Hero, and which a rake, which a phylosopher, and which a parasite, than change breasts with them, tho possest of 20 lac’d wast coats and £1000 a year. Methinks I hear you say, this is odd talk for J. Adams. I’ll tell you, then the Ocasion of it. About 4 months since a poor Girl in this neighbourhood walking by the meeting House upon some Ocasion, in the evening, met a fine Gentleman with laced hat and wast coat, and a sword who sollicited her to turn aside with him into the horse Stable. The Girl relucted a little, upon which he gave her 3 Guineas, and wished he might be damned if he did not have her in 3 months. Into the horse Stable they went. The 3 Guineas proved 3 farthings—and the Girl proves with Child, without a Friend upon Earth that will own her, or knowing the father of her 3 farthing Bastard.
      